Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of BankGuam Holding Company (the “Company”) on Form S-8 (File No.333-182615, effective July11, 2012) of our report dated March14, 2017 with respect to the consolidated financial statements as of December31, 2016 and 2015 and for the three years ended December31, 2016 of the Company appearing in this Annual Report on Form 10-K. /s/ SQUAR MILNER LLP Newport Beach, California
